     Case 1:20-cv-00551-DAD-BAM Document 18 Filed 12/01/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TOM M. FRANKS                                     No. 1:20-cv-00551-DAD-BAM (PC)
12                       Plaintiff,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14    JOHNSON, et al.,                                  ACTION
15                       Defendants.                    (Doc. No. 14)
16

17

18           Plaintiff Tom M. Franks is a state prisoner proceeding pro se and in forma pauperis in this

19   civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On September 28, 2020, the assigned magistrate judge screened plaintiff’s first amended

22   complaint and issued findings and recommendations, recommending that this action be dismissed

23   due to plaintiff’s failure to state a cognizable claim upon which relief may be granted. (Doc. No.

24   14.) Those findings and recommendations were served on plaintiff and contained notice that any

25   objections thereto were to be filed within fourteen (14) days from the date of service. (Id.)

26   Following the granting of an extension of time to do so, plaintiff filed objections on October 29,

27   2020. (Doc. No. 15.)

28   /////
                                                       1
     Case 1:20-cv-00551-DAD-BAM Document 18 Filed 12/01/20 Page 2 of 2


 1           In his objections, plaintiff argues in part that he filed this action pursuant to 42 U.S.C.

 2   § 1983, rather than as a habeas action, because he received permission to do so from the court in

 3   Case No. 1:20-cv-00136-NONE-EPG-HC. (Doc. No. 17 at 6.) Plaintiff made this argument in

 4   response to the statement appearing in the pending findings and recommendations that “[t]o the

 5   extent Plaintiff is attempting to challenge the legality of his custody, he may not do so in a

 6   Section 1983 proceeding.” (Doc. No. 14 at 6.) However, while plaintiff may have received

 7   guidance from the court as to the appropriate vehicle by which to file this action, plaintiff must

 8   still allege facts stating a cognizable claim for relief, and he has failed to do so here.1

 9           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

10   de novo review of the case. Having carefully reviewed the entire file, the court finds the findings

11   and recommendations to be supported by the record and by proper analysis.

12           Accordingly,

13           1. The findings and recommendations issued on September 28, 2020 (Doc. No. 14) are

14                adopted in full;

15           2. This action is dismissed due to plaintiff’s failure to state a claim; and

16           3. The Clerk of the Court is directed to close this case.

17   IT IS SO ORDERED.
18
         Dated:     December 1, 2020
19                                                        UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26   1
      The court further notes that plaintiff has apparently raised the exact same claims in several other
27   actions he has brought. See, e.g., Franks v. Johnson, Case No. 1:20-cv-00367-AWI-SAB (E.D.
     Cal.) (dismissed for failure to state a claim on May 1, 2020); Franks v. Johnson, Case No. 2:20-
28   cv-04635-VBF-PD (C.D. Cal.) (pending).
                                                        2
